DONAHUE, J.
Louis Silverman was charged with unlawfully buying, receiving and having in his possession, certain goods and chattels stolen from an interstate shipment of freight in the course of shipment of Interstate Commerce. He was convicted in the District Courts, with knowingly receiving stolen goods. Error was prosecuted and the Circuit Court of Appeals held:
It was prejudical error for the trial court to charge that “all the government need to prove to a reasonable certainty, is that the defendants to which ever one you find the evidence applies, had knowledge that the goods coming into his possession, were not coming in a way to make his possession rightful.”
This element of the offense may be proven by evidence of facts and circumstances surrounding the transaction, from which a guilty knowledge would necessarily follow.
Judgment reversed and remanded.